DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	It is noted that the term “stand-alone” is not defined in the specification in such a way as to inform what is and is not considered “stand-alone” to the Applicant.  Further the term “stand-alone” is not a recognized term of art, obvious to one of ordinary skill.  As such the term “stand-alone” has not been given separate patentable weight. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-14, 16-18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticiptaed by Yamada et al. (US 9067029).
	Yamada discloses 
 
    PNG
    media_image1.png
    758
    842
    media_image1.png
    Greyscale


in reference to claim:
1. A stand-alone cartridge 130 for an aerosol-generating system, the stand-alone cartridge comprising: a liquid storage portion 140 configured to store a liquid aerosol-forming substrate, wherein the liquid storage portion includes, a movable wall 138, and an outlet 136; wherein the stand-alone cartridge is configured to be coupled to a main assembly 102 such that the outlet (front end of the cylinder 132) of the liquid storage portion is configured to direct a flow of liquid aerosol-forming substrate from the liquid storage portion to a vaporizer 116 of the main assembly; wherein the liquid storage portion 140 is configured to engage with a pump 152 at the movable wall 138, such that the movable wall is configured to be moved based on operation of the pump to cause liquid aerosol-forming substrate to be conveyed out of the liquid storage portion through the outlet of the liquid storage portion.


2. The stand-alone cartridge according to claim 1, wherein the movable wall 138 is configured to contain the liquid aerosol-forming substrate in the liquid storage portion to isolate the liquid aerosol-forming substrate from at least a portion of the pump 152.
4. The stand-alone cartridge according to claim 1, further comprising: a piston 142 connected to the movable wall 138; and a lead screw 144 configured to connect the piston to a drive shaft 150/146 and further configured to translate a rotation of the drive shaft into an axial movement of the piston and a corresponding axial movement of the movable wall. (figure 6)

    PNG
    media_image2.png
    472
    979
    media_image2.png
    Greyscale

5. The stand-alone cartridge according to claim 4, wherein the stand-alone cartridge 130 is configured to be inserted into a compartment (122) in the main assembly 102. 
6. The stand-alone cartridge according to claim 5, further comprising: a first cover 128 that is configured to cover at least one of the movable wall of the liquid storage portion, the piston, and the lead screw prior to the cartridge being inserted into the main assembly.

7. The stand-alone cartridge according to claim 6, further comprising: a second cover 136 that is configured to cover the outlet (front end of the cylinder 132) of the liquid storage portion prior to the cartridge being inserted into the main assembly 102.


9. The stand-alone cartridge according to claim 1, further comprising: a housing 132 supporting or defining the liquid storage portion 140, the movable wall 138, and the outlet (front end of the cylinder 132), wherein the housing is removably coupled to the main assembly 102, and the movable wall 138 is configured to engage with a drive shaft 144/150 of the pump 152 housed in the main assembly 102.

10. The stand-alone cartridge according to claim 1, wherein the liquid storage portion 140 and movable wall 138 are collectively configured to cause a particular amount of liquid aerosol-forming substrate to be delivered from the outlet of the liquid storage portion, based on an axial movement of the movable wall 138 towards the liquid storage portion causing a reduction of a volume of the liquid storage portion 140. 

11. A method of providing a liquid aerosol-forming substrate during generation of aerosol, the method comprising: storing liquid aerosol-forming substrate in a liquid storage portion 140 in a stand-alone cartridge 130, the liquid storage portion including a movable wall 138 and an outlet (front end of the cylinder 132); delivering liquid aerosol-forming substrate L from the outlet of the liquid storage portion, the delivering including axially moving the movable wall 138 toward the liquid storage portion to cause a particular amount of liquid aerosol-forming substrate to be delivered from the outlet (front end of the cylinder 132) of the liquid storage portion, causing a reduction of a volume of the liquid storage portion 140. 

12. The method of claim 11, further comprising: coupling the stand-alone cartridge  130 to a main assembly 102 such that the outlet (front end of the cylinder 132) of the liquid storage portion 140 is configured to direct a flow of liquid aerosol-forming substrate from the liquid storage portion to a vaporizer 116 of the main assembly.

13. The method of claim 12, further comprising: engaging the movable wall 138 with a pump 152 of the main assembly 102 during coupling of the stand-alone cartridge 130 to the main assembly 102 such that the movable wall 138 is configured to be moved based on operation of the pump 152 to cause liquid aerosol-forming substrate to be conveyed out of the liquid storage portion through the outlet (front end of the cylinder 132)  of the liquid storage portion 140.

14. The method of claim 13, further comprising: translating, by a lead screw 144, a rotation of a drive shaft 146/150 of the pump into an axial movement of a piston 142 connected to the movable wall and correspondingly axially moving the movable wall 138.

16. The method of claim 11, further comprising: inserting the stand-alone cartridge 130 into a compartment 122 in the main assembly 102.

17. The method of claim 16, further comprising: providing a first cover 128 covering at least one of the movable wall 138 of the liquid storage portion 140, a piston 142 engaged with the movable wall 138, and a lead screw 144 engaged with the piston 142 prior to inserting the cartridge 130 into the main assembly 102 .

18. The method of claim 17, further comprising: providing a second cover 136 covering the outlet (front end of the cylinder 132)  of the liquid storage portion 140 prior to inserting the cartridge 130 into the main assembly 102.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Tisone et al. (US 6063339)
	Yamada discloses the claimed invention except in reference to claim:
8. The stand-alone cartridge according to claim 1, wherein the liquid storage portion includes a one-way valve connected to the outlet of the liquid storage portion.
	However, in the art of fluid dispensing it is quite well known to provide a check valve or a one-way valve to the outlet of a fluid reservoir, as evidenced by Tisone.  Tisone shows a check valve 145 in a line coming from the pump such that back flow is prevented, as is known in the art. Under at least KSR rationale A, C and D above, it would have been obvious to one of skill in the art to add a check or one-way valve to the Yamada device to prevent backflow of pumped fluid. 
Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Hawes et al. (US 2014/0283855A1)
	Yamada discloses the claimed invention except in reference to claim:

3. The stand-alone cartridge according to claim 1, wherein the outlet  of the liquid storage portion is configured to direct a flow of the liquid aerosol-forming substrate such that the flow of liquid aerosol-forming substrate has a flow rate that is within about 0.5 microliters per second to about 2 microliters per second.
	
15. The method of claim 11, further comprising: directing, by the liquid storage portion, a flow of the liquid aerosol-forming substrate such that the flow of liquid aerosol-forming substrate has a flow rate that is within about 0.5 microliters per second to about 2 microliters per second.

	However, in the art of electronic smoking articles it is quite well known to provide a flow of the liquid aerosol-forming substrate such that the flow of liquid aerosol-forming substrate has a flow rate that is within about 0.5 microliters per second to about 2 microliters per second as evidenced by Hawes.  Hawes shows that in accordance with an exemplary embodiment, the electronic cigarette 100 having a micro pump system 200 as shown in FIGS. 1 and 2 can be configured to deliver a fluid material 242 at a constant flow rate of about 1 to 5 microliters/second .  Under at least KSR rationale A, C and D above, it would have been obvious to one of skill in the art to provide a flow of the liquid aerosol-forming substrate such that the flow of liquid aerosol-forming substrate has a flow rate that is within about 0.5 microliters per second to about 2 microliters per second.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761